[TextBox: [img-media_image1.png]]United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



GRUNEBERG AND MYERS PLLC
1775 TYSONS BLVD
5TH FLOOR
TYSONS VA 22102
In re Application of					:	
MASSIMINI et al.					:	SUSPENSION OF ACTIONSerial No.: 16/657,828				:
Filed: October 18, 2019				:
Attorney Docket No.: 000677US			:
This is in reply to the request for a renewed petition filed under 37 CFR 1.103(a) to suspend action in this application for an additional six (6) month period of time, filed May 3, 2022. 
Petitioner requests suspension of action in the present application for an additional 6 months. The petition states:
In the Non-Final Office Action dated June 3, 2021, Laeufle et al. is applied in all the rejections. Applicant requires a suspension of action: (1) to evaluate the inventorship of the present application regarding the authors of Laeufle et al.; (2) to possibly locate and contact the author(s) of Laeufle et al.; and (3) if necessary, to show the require diligent effort related thereto for a substitute statement.
The requirements necessary for a suspension of action is set forth under 37 C.F.R. § 1.103. 

§ 1.103 Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.

The petition does not meet the requirements for a “good and sufficient cause for suspension of action” under 37 C.F.R. § 1.103(a). A review of the record shows that a request for suspension of action for a period of 6 months was previously requested on November 3, 2021, and granted. The reasons for suspension of action in this petition is not found to be any different from the request for suspension previously filed on November 3, 2021. The renewed petition does not explain why a further extension period is needed to accomplish the actions set forth in the petition, which are identical to that set forth in the previously granted petition. Furthermore, the petition has not identified any progress made during the previously granted suspension period. Thus, the petition is not found to meet the requirements for a “good and sufficient cause for suspension of action” under 37 C.F.R. § 1.103(a). Multiple suspensions are not meant for use by an applicant to indefinitely delay prosecution.


DECISION

The petition is DENIED.  
The renewed request for suspension of action under 37 CFR 1.103(a), filed on May 3, 2022, is denied because the reasons given by petitioner do not meet the requirements for good and sufficient cause. 
Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.
Should there be any questions with respect to this action, please contact the examiner or Scarlett Y. Goon, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-270-5241 or by facsimile transmission at Office general facsimile number, 571-273-8300.



/GARY JONES/Director, Technology Center 1600